                   IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF TENNESSEE AT GREENEVILLE

                       CRIMINAL MINUTES:       Change of Plea

USA v      LINSEY JO HYATT                          Date:         09/14/20

Case No.    CR-2-19-96(8)                    Time    10:30 a.m.   To 11:10 a.m.

           Honorable J. RONNIE GREER, U.S. District Judge, Presiding

       Kathy Hopson                            Karen Bradley
       Deputy Clerk                            Court Reporter
======================================================================
      Curt Collins                                Tom McCauley
     Defendant's Attorney                     Asst. U.S. Attorney

PROCEEDINGS:

Defendant(s) Sworn

Court questions defendant(s) regarding physical and mental conditions and
advises defendant of nature and possible consequences of plea

Indictment/reading waived

Motion of deft to change plea

Plea of Guilty to Count(s) 1    - Accepted

Plea Agreement filed on 08/26/20 [Doc. 429]

Remaining Counts to be dismissed at time of sentencing

PSI report requested

Remanded to custody of USM

Plea Agreement Taken Under Advisement



SENTENCING DATE:   February 1, 2021 @ 3:00 p.m.     Before Honorable J. Ronnie Greer




  Case 2:19-cr-00096-JRG-CRW Document 462 Filed 09/14/20 Page 1 of 1 PageID #: 1403
